                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 AGROFRESH INC.,                                 )
                                                 )
                        Plaintiff,               )
                                                 )
        v.                                       )
                                                 )   C.A. No. 18-1486 (MN)
 HAZEL TECHNOLOGIES, INC. and                    )
 DECCO US POST-HARVEST, INC.,                    )
                                                 )
                        Defendants.              )

                                     MEMORANDUM ORDER

       At Wilmington this 31st day of January 2020:

       IT IS HEREBY ORDERED that the claim term of U.S. Patent Nos. 6,017,849 (“the ’849

Patent”) and 6,313,068 (“the ’068 Patent”) with an agreed-upon construction is construed as

follows (see D.I. 118 at 22):

               1.      “a compound having the following structure                  ”


                       means “a compound in which ‘n’ number of substituent ‘R’ atom(s) or
                       group(s) is/are attached to a cyclopropane ring”

       Further, as announced at the hearing on January 27, 2020, IT IS HEREBY ORDERED that

the disputed claim terms of the ’849 and ’068 Patents are construed as follows:

               1.      “molecular encapsulation agent” means “a compound that has a lock and
                       key structure similar to an enzyme whereby a substrate selectively fits into
                       the encapsulation site” (’849 Patent, all claims; ’068 Patent, all claims)

               2.      “a complex formed from a molecular encapsulation agent and a compound”
                       shall be given its plain and ordinary meaning (’849 Patent, claim 1;
                       ’068 Patent, claims 1 and 6)
                3.      “n is a number from 1 to 10” shall be given its plain and ordinary meaning 1
                        (’068 Patent, claims 1 and 6)

        The parties briefed the issues (see D.I. 118) and submitted an appendix containing both

intrinsic and extrinsic evidence, including expert declarations (see D.I. 119, 120, 121, 122, 123 &

124; see also D.I. 100). Both sides provided a tutorial describing the relevant technology. (See

D.I. 116 & 125). The Court carefully reviewed all submissions in connection with the parties’

contentions regarding the disputed claim terms, heard oral argument (see D.I. 143) and applied the

following legal standards in reaching its decision:

I.      LEGAL STANDARDS

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

574 U.S. 318, 325-27 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,



1
        To be clear, the Court will not correct claims 1 and 6 of the ’068 Patent to change the
        meaning of “n is a number from 1 to 10” to “n is a number from 1 to 4.”


                                                   2
Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the [Patent and Trademark Office]

and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.

“[T]he prosecution history can often inform the meaning of the claim language by demonstrating

how the inventor understood the invention and whether the inventor limited the invention in the

course of prosecution, making the claim scope narrower than it would otherwise be.” Id.

       In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 574 U.S. at 331.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a




                                                 3
particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

I.      THE COURT’S RULING
        The Court’s rulings regarding the disputed claim terms of the ’849 and ’068 Patents were

announced from the bench at the conclusion of the hearing as follows:

                . . . At issue are two patents, United States Patent Nos. 6,017,849
                and 6,313,068, which largely share a specification.

                        There are three terms in dispute. I am prepared to rule on
                each of those disputes. I will not be issuing a written opinion, but I
                will issue an order stating my rulings. I want to emphasize before I
                announce my decisions that while I am not issuing a written opinion,
                we have followed a full and thorough process before making the
                decisions I am about to state. I have reviewed each of the patents,
                the portions of the prosecution history submitted and the extensive
                joint appendix, which included expert declarations and documents
                from the related case. I have reviewed the tutorials submitted by the
                parties. There was full briefing on each of the disputed terms and
                there has been argument here today. All of that has been carefully
                considered.

                         Now as to my rulings. I am not going to read into the record
                my understanding of claim construction law. I have a legal standard
                section that I have used earlier, including in my relatively recent
                order in Quest Diagnostics Investments LLC v. Laboratory
                Corporation of America Holdings, C.A. No. 18-1436(MN). I
                incorporate that law and adopt it into my ruling today, and I will also
                set it out in the order that I issue.


                                                    4
                    Additionally, the parties agree that one of ordinary skill in
           the art would have (1) a bachelor’s degree in chemistry,
           biochemistry, biology, botany, or the like and one to two years of
           experience or familiarity with inhibiting ethylene response in plants
           or (2) a master’s degree in chemistry, biochemistry, biology, botany,
           or the like.

                   The first disputed term is “molecular encapsulation agent,”
           which is found in all of the claims of the ’849 and ’068 Patents.
           Plaintiff asserts that it means “a compound that has a lock and key
           structure similar to an enzyme whereby a substrate selectively fits
           into the encapsulation site.” Defendants propose the definition “a
           compound that has a lock and key structure similar to an enzyme
           whereby a substrate selectively fits into the encapsulation site;
           excludes adsorptive carriers.” The crux of the dispute is whether the
           construction requires that I exclude all adsorptive carriers.

                    The Court previously construed this term in the prior
           litigation between AgroFresh and Decco. In that case – C.A. No.
           16-662 – the parties and the Court agreed that the specification of
           the ’849 Patent defined the term in column 10, lines 59 through 61,
           stating: “A molecular encapsulation agent is a compound that has a
           lock and key structure similar to an enzyme whereby a substrate
           selectively fits into the encapsulation site.”

                   AgroFresh argues that Decco should be collaterally estopped
           from arguing for a different construction here. I need not decide that
           issue, however, because there is no argument that Hazel is
           collaterally estopped and, ultimately, I reject Defendants’ proposed
           construction.

                   Rather, I agree with Plaintiff and will construe this term as it
           is defined in the specification. The specification “clearly set forth a
           definition of the disputed claim term” and that definition will
           govern.[2]

                    I decline to add to that definition the negative limitation, i.e.,
           that it excludes adsorptive carriers. The ’849 Patent specification
           [at column 6, lines 32-36,] states that preferred molecular
           encapsulation agents include “a cyclodextrin, a crown ether, a
           polyoxyalkylene, a prophorine, a polysiloxane, a phophazene and a
           zeolite.” Zeolites are also referenced in other places in the patent



2
    CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002); see also Jack
    Guttman, Inc. v. Kopykake Enters., Inc., 302 F.3d 1352, 1360 (Fed. Cir. 2002).


                                               5
           [and, indeed, are claimed in dependent claims].[3] The parties agree
           that zeolites can be used as adsorptive carriers. And I will not
           broadly exclude all adsorptive carriers because that would
           improperly read out a preferred embodiment.[4]

                   Additionally, I note that specifications of other patents
           referencing the ’849 Patent state that “[a]dsorption is distinct from
           molecular encapsulation” and that a “‘lock and key’ type size based
           fit is not required with an adsorption-based complexation
           process.”[5] [That a lock and key based fit is not required for
           adsorption-based complexation, however, does not necessarily
           mean that all adsorptive carriers are excluded from the definition of
           molecular encapsulation as defined by the patents-in-suit.] The
           question [ultimately will be] whether a particular compound fits
           within the definition in the specification. [That] is an issue of
           infringement, not claim construction.

                   The second disputed term is “a complex formed from a
           molecular encapsulation agent and a compound,” which is found in
           claim 1 of the ’849 Patent and claims 1 and 6 of the ’068 Patent.
           Plaintiff asserts that this term should have its ordinary meaning –
           though that meaning was unstated in the brief. Today, Plaintiff
           offered “substance composed of a molecular encapsulation agent
           and a compound.” Defendants assert that it means “a union of a
           molecular encapsulation agent and a compound, in which the
           compound is trapped until the molecular encapsulation agent is
           dissolved to release the compound.”

                   Defendants changed the word “complex” to “union” but the
           real dispute over this term is the requirement that the agent must be
           “dissolved to release the compound” rather than be able to release it
           in some other way. In particular, Defendants assert that if any
           1-MCP comes out other than by dissolution, it is not a complex
           covered by the claims.

                  I will construe this term to have its plain and ordinary
           meaning. To be clear, this does not require that the compound be
           trapped until the molecular encapsulation agent is dissolved.


3
    (See, e.g., ’849 Patent at 6:46-50, 6:66-7:3, 7:19-23, 7:42-45, 7:67-8:4, 8:37-40, 9:2-6 &
    10:63-66; see also id. at Claims 2, 7, 11, 20).
4
    See Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996) (a
    construction that reads out the preferred embodiment is “rarely, if ever, correct”).
5
    (See, e.g., U.S. Patent No. 9,394,216 at 3:19-20 & 5:14-16).


                                            6
                   As Defendant Decco previously recognized, the term
           “complex” is well understood by persons of ordinary skill.
           Moreover, this construction is consistent with the way the patents
           describe the multiple aspects of the invention. In column 1, lines 9
           through 50, the ’849 Patent describes three aspects of the present
           invention. First, “methods of minimizing impurities capable of
           reversibly binding to plant ethylene receptor sites during the
           synthesis of cyclopropene and its derivatives.” Second, “complexes
           formed from molecular encapsulation agents.” And third, “methods
           of delivering to plants the compounds capable of inhibiting their
           ethylene responses in order to extend shelf life” and those methods
           involve using a solvent to dissolve the molecular encapsulation
           agent to release the compound.[6]

                   It is the second aspect of the invention, the complex, that is
           at issue for the term in dispute here. Although the methods in the
           third aspect of the invention refer to dissolving the molecular
           encapsulation agent to release the 1-MCP from the complex, that
           dissolution is not discussed with respect to the complex alone.

                   Finally, we have the term “n is a number from 1 to 10” in
           claims 1 and 6 of the ’068 Patent. Plaintiff asserts that this claim
           limitation should be construed or corrected as an obvious clerical
           error to mean “n is a number from 1 to 4.” Defendants assert that it
           should be given its plain and ordinary meaning and that no
           correction is necessary.

                    I will not correct the claim. The Federal Circuit instructs that
           I may correct an error in a claim only if (1) the correction is not
           subject to reasonable debate based on consideration of the claim
           language and the specification and (2) the prosecution history does
           not suggest a different interpretation. That’s Rembrandt Data
           Techs. LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011). Here,
           the correction is, indeed, subject to reasonable debate. Plaintiff says
           that it is an obvious clerical error because a person of ordinary skill
           would understand that a value of n greater than 4 does not make
           sense. Defendants, however, point out that the 1 to 10 language for
           n is not just in the claims. The ’068 Patent repeatedly defines n as
           1 to 10 in the specification. Dependent claim 15 recites that n is 5
           to 10. In fact, during prosecution, in response to a restriction
           requirement, patentee used the fact that the ’068 Patent claims
           recited n having a number from 1 to 10 as distinguishing them from
           the claims of ’849 Patent. The patentee also canceled claims and
           added claim 15, which as I noted, claims n = 5-10.


6
    The same three aspects are recited in the ’068 Patent. (See, e.g., ’068 Patent at 1:13-54).


                                              7
                   In addition, Plaintiff does not explain what support there is
           in the patent for limiting n to 4 rather than some other number like
           2 or 1. Plaintiff points to column 9, lines 35 to 36, which refer to
           the derivatives containing from 1 to 4 R groups. The next sentence_,
           however, states that preferably there are 2 and most preferably there
           is 1 R group. Thus, it is not clear . . . even if the claims should be
           corrected, how I should correct them.

                   Because the claim language is subject to reasonable debate
           and, further, the prosecution history supports multiple
           interpretations, I will not correct the claim as Plaintiff requests.[7] I
           will not, however, hold the claims invalid at this stage based on one
           sentence in a footnote. I suggest that Plaintiff (as it did in the prior
           case) decide whether it really wants to go forward with this patent,
           particularly in light of the fact that it has expired. And if it does,
           then I guess we’ll need to address the validity issue during summary
           judgment.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




7
    Plaintiff filed a motion to correct the ’068 Patent (see D.I. 103) based on the “n is a number
    from 1 to 10” term and briefing on that motion was incorporated into the parties’ claim
    construction briefing (see D.I. 104). In light of the Court’s claim construction decision,
    Plaintiff’s motion to correct the ’068 Patent (D.I. 103) is DENIED.


                                              8
